Same decision as in companion case of New York Telephone Company v. Canough (ante, p. 937). (The judgment confirms the report of the official referee and dismisses the petition, in a proceeding to compel defendant to strike from the 1941 assessment roll an item of $700,000 omitted on the 1940 roll on station apparatus, station installations and private branch exchanges owned by petitioner and located on property not belonging to it in the city of Syracuse. The order is the order of confirmation.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.